July 2, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JEFFRAY ALTER, Appellant

NO. 14-14-00983-CV                          V.

   BENJAMIN CARMONA AND BEACON SALES ACQUISITIONS, INC.,
                           Appellee
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on September 23, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jeffray Alter.


      We further order this decision certified below for observance.